DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/25/22 has been entered.  Claims 50, 54, 56, 61 and 68 are amended.  Claims 52- 53, 69 are canceled.  Claims 50- 51, 54- 61, 63- 68 are addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wilfred V. Patrick on 9/07/22.
The application has been amended as follows: 
56. (currently amended) The method of claim 54, wherein the step of rolling the first portion of the bladder in the collapsed state includes the step of using a rolling initiator mounted on the rolling machine to position and roll the first part of the edge between the first pin and the rolling pin of the rolling machine, and the step of rolling the second portion of the bladder in [[a]] the collapsed state includes the step of using the rolling initiator to position and roll the second part of the edge between the second pin and the rolling pin of the rolling machine.
59. (currently amended) A method for rolling an inflatable bladder, the bladder including a volume between a top layer and an opposite bottom layer, the bladder capable of assuming a collapsed state and an inflated state, the bladder in the collapsed state including an edge between the top and bottom layers, the method comprising: 3 Amendment After Final Action (37 C.F.R. Section 1.docxApplication No.: 16/616,269Docket No.: SYKSM 3.3F-1045 
rolling a first portion of the bladder in the collapsed state along a first part of the edge to form a first rolled section defining a first axis, the top layer defining an outer surface of the first rolled section, and 
rolling a second portion of the bladder in the collapsed state along a second part of the edge to form a second rolled section defining a second axis, the top layer defining an outer surface of the second rolled section, 
wherein the first axis is non-coaxial with the second axis, 
wherein the step of rolling the first portion of the bladder in the collapsed state includes positioning the first part of the edge between [[the]] a first pin and a rolling pin of a rolling machine, wherein the first pin is rotatable about the first axis, and the rolling pin is rotatable about a third axis that is non-coaxial with and parallel to the first axis.
61. (currently amended) The method of claim 59, wherein the step of rolling the first portion of the bladder in the collapsed state includes the step of rotating [[a]] the first pin in a first direction such that the bottom layer contacts the first pin, and the step of rolling the second portion of the bladder in the collapsed state includes the step of rotating a second pin in a second direction opposite the first direction such that the bottom layer contacts the second pin.
65. (currently amended) The method of claim 63, wherein the step of rolling the first portion of the bladder in the collapsed state includes the step of using a rolling initiator mounted on the rolling machine to position and roll the first part of the edge between the first pin and the rolling pin of the rolling machine, and the step of rolling the second portion of the bladder in [[a]] the collapsed state includes the step of using the rolling initiator to position and roll the second part of the edge between the second pin and the rolling pin of the rolling machine.
68. (currently amended) A method for rolling an inflatable bladder, the bladder including a volume between a top layer and an opposite bottom layer, the bladder capable of assuming a collapsed state and an inflated state, the bladder in the collapsed state including an edge between the top and bottom layers, the method comprising: rolling a first portion of the bladder around a first axis by rotating a pin in a first direction such that the top layer contacts the pin to form a first roll, the top layer defining an outermost surface of the first roll, and 5 Amendment After Final Action (37 C.F.R. Section 1.docxApplication No.: 16/616,269Docket No.: SYKSM 3.3F-1045 rolling a second portion of the bladder around a second axis by rotating the pin in the first direction such that the bottom layer contacts the pin to form a second roll, the bottom layer defining an outermost surface of the second roll, wherein the first axis is non-coaxial with the second axis, wherein the step of rolling the first portion of the bladder in the collapsed state includes positioning the first part of the edge between the 
Reasons for Allowance
Claims 50- 51, 54- 61 and 63- 68 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 50 and claim 68, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the step of rolling the first portion of the bladder in a collapsed state includes positioning the first part of the edge between the first pin and a rolling pin of a rolling machine, wherein the first pin is rotatable about the first axis, and the rolling pin is rotatable about a third axis that is non-coaxial with and parallel to the first axis.
Regarding claim 59, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the step of rolling the first portion of the bladder in a collapsed state includes positioning the first part of the edge between a first pin and a rolling pin of a rolling machine, wherein the first pin is rotatable about the first axis, and the rolling pin is rotatable about a third axis that is non-coaxial with and parallel to the first axis.
The closest cited prior art references, Shohat (US Pat. No. 10,201,325 B2) and Smith (US Pat. No. 5,632,761) do not teach or suggest, alone or in combination, a rolling pin of a rolling machine having a third axis.  Smith teaches a manual rolling device 921 having two fixed bladder-mounting pins, each labeled 923 combined with a delivery rod 903 that inflates the balloon after implantation of the bladder 901.  Since the manual combination rolling device and delivery rod of Smith is hand held and relies on the user to perform the rolling motion, and does not include machine rolling, there is no reason to modify the Smith rolling device to incorporate the structure of a rolling pin of a rolling machine having a third axis without undue hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/Examiner, Art Unit 3771         

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771